Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 1 of 13 Page ID
                                  #:3045




                      Exhibit G
Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 2 of 13 Page ID
                                  #:3046

    1                      UNITED STATES DISTRICT COURT

    2         CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

    3

    4    MOSAIC BRANDS, INC.,                 )   No. 2:20-cv-04556-AB-JC
                                              )
    5                    PLAINTIFF,           )
                                              )
    6              VS.                        )
                                              )
    7    THE RIDGE WALLET LLC,                )
                                              )
    8                DEFENDANT.               )
         ____________________________         )
    9                                         )
         AND RELATED COUNTERCLAIM.            )
  10     ____________________________         )

  11

  12                                   VOLUME I

  13                THIS TRANSCRIPT CONTAINS PORTIONS MARKED

  14                  CONFIDENTIAL, ATTORNEYS' EYES ONLY,

  15                  PURSUANT TO STIPULATION BY ATTORNEYS

  16                        WHICH ARE BOUND SEPARATELY

  17                 VIDEOTAPED DEPOSITION OF MIA KAMINSKI

  18                              February 5, 2021

  19

  20

  21

  22

  23

  24    ANGELA POURTABIB, CSR No. 13714.
        470479
  25
Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 3 of 13 Page ID
                                  #:3047

    1                      UNITED STATES DISTRICT COURT

    2         CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

    3

    4    MOSAIC BRANDS, INC.,                   )   No. 2:20-cv-04556-AB-JC
                                                )
    5                    PLAINTIFF,             )
                                                )
    6              VS.                          )
                                                )
    7    THE RIDGE WALLET LLC,                  )
                                                )
    8                DEFENDANT.                 )
         ____________________________           )
    9                                           )
         AND RELATED COUNTERCLAIM.              )
  10     ____________________________           )

  11

  12

  13                THIS TRANSCRIPT CONTAINS PORTIONS MARKED

  14                  CONFIDENTIAL, ATTORNEYS' EYES ONLY,

  15                  PURSUANT TO STIPULATION BY ATTORNEYS

  16                        WHICH ARE BOUND SEPARATELY

  17

  18               VIDEOTAPED DEPOSITION OF MIA KAMINSKI, VOLUME I,

  19    under Federal Rules of Civil Procedure Rule 30(b)(6),

  20    taken via remote videoconferencing on behalf of the

  21    Defendant and Counterclaimant in Pittsburg, California,

  22    commencing at 9:06 a.m., February 5, 2021, before ANGELA

  23    POURTABIB, Certified Shorthand Reporter 13714.

  24

  25



                                            2

                                 MIA KAMINSKI, VOLUME I
  Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 4 of 13 Page ID
                                    #:3048

09:51    1   then, it wasn't an issue.      As much of an issue, rather.

09:51    2        Q.     Yeah, but can you give me a date on that?      Is it

09:51    3   2019?   Is it --

09:51    4        A.     Probably 2016, '17, it started to become, but,

09:51    5   you know, it was not huge.       I'd say '18, '19, it's more of

09:51    6   an issue.     And people were scared.     I think people get,

09:51    7   you know, fear instilled in them, and then it helps sell

09:51    8   things.

09:51    9        Q.     Do you have any invoices received for payment for

09:51   10   any products from 2012 to 2018?

09:52   11        A.     If we gave it to you, we -- it would be in the

09:52   12   discovery we gave you.

09:52   13        Q.     Okay.   And by "products," I mean the Storus Smart

09:52   14   Money Clip II.

09:52   15        A.     It would be in the discovery that we provided.

09:52   16        Q.     Okay.   When you were at these trade shows, were

09:52   17   there products that had copied you there?

09:52   18        A.     Oh, people try to copy all of our products.

09:52   19   We're fighting this constantly.        So, yes, they're always

09:52   20   coming by our booth and trying to take photos and copy us,

09:52   21   so who knows?

09:52   22        Q.     Okay.   And --

09:52   23        A.     Factories come by too.     That's what we suspect

09:52   24   how this one got to a hundred factories.

09:52   25        Q.     That's a question.    So you -- you've -- your



                                               43

                                     MIA KAMINSKI, VOLUME I
  Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 5 of 13 Page ID
                                    #:3049

09:58    1   correspondence, but I -- hundreds of factories are making

09:58    2   our product now.    Hundreds.

09:58    3        Q.   I believe you.      In 2012, were hundreds making

09:58    4   this product?

09:58    5        A.   I have no idea in 2012.       Probably.

09:58    6        Q.   Okay.   So were you seeing lots of knockoff

09:58    7   products in the marketplace in 2012?

09:58    8        A.   I -- we weren't really looking until customers

09:58    9   and friends brought it to our attention that The Ridge was

09:58   10   knocking off our exact product.

09:58   11        Q.   When was that?

09:58   12        A.   I think it was 2019 when I first heard of it from

09:58   13   friends, and I started looking on Amazon and seeing all

09:58   14   these people making an exact product.            And, you know,

09:58   15   that's when we called -- tried to find an attorney and

09:58   16   found one and got a lawsuit filed.

09:58   17        Q.   So you weren't really looking between 2012 and

09:59   18   2019?

09:59   19        A.   I had my hands full --

09:59   20             (Reporter clarification.)

09:59   21             MR. RICHARDSON:      Yeah.   Sorry.      Objection.

09:59   22   Misstates witness testimony.

09:59   23             MR. PEARCE:    Q.    So you weren't really looking

09:59   24   between 2012 and 2019?

09:59   25        A.   I wouldn't say I wasn't really looking, but I --



                                               48

                                     MIA KAMINSKI, VOLUME I
  Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 6 of 13 Page ID
                                    #:3050

10:15    1        A.    Scott Kaminski would have seen it.

10:15    2        Q.    Right.

10:15    3        A.    I would have seen it.

10:15    4        Q.    Did anyone other than you two see it?

10:15    5        A.    The factory.    I don't know who saw it at the

10:15    6   factory.

10:15    7        Q.    Right.    But I'm thinking internally to Storus or

10:15    8   Mosaic Brands.

10:15    9        A.    Product development is me and Scott.

10:15   10        Q.    Okay.    So there's no correspondence.     There's no

10:15   11   contemporaneous third party who saw it.          Would anybody

10:15   12   else have seen it?      Or would it have appeared anywhere

10:15   13   else at the time, Mia?

10:15   14        A.    Not that I recall, but the factory owner would be

10:16   15   able to testify to that.

10:16   16        Q.    Okay.    Have you been in communication with them?

10:16   17        A.    We're actually trying to find him right now.          We

10:16   18   think we know where he is.       So we're going to try to get

10:16   19   him to come to the trial in August.

10:16   20        Q.    Okay.    Have you identified him on that second

10:16   21   supplemental response we were going through earlier today?

10:16   22        A.    Did we do that?

10:16   23        Q.    What is his name?

10:16   24        A.    Mr. Liu.

10:16   25        Q.    Let me -- I will find it for you.



                                               60

                                     MIA KAMINSKI, VOLUME I
  Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 7 of 13 Page ID
                                    #:3051

10:16    1          A.    Yeah, I thought we did.

10:16    2          Q.    Referring back to 1002.         Exhibit 1002.    Does his

10:17    3   name appear on this list of people, Mia?

10:17    4          A.    I think we found that -- I don't know.           It's on

10:17    5   that invoice, though.           I believe.

10:17    6          Q.    Marking this Exhibit 1006.          '7.   I apologize, '7.

10:17    7                (Defendant's Exhibit 1007 was marked for

10:17    8                identification.)

10:17    9                MR. PEARCE:      Q.   Does his name appear on here?

10:17   10          A.    Let me look.       Yeah.   The e-mail, Liu.

10:17   11          Q.    Mm-hmm.

10:17   12          A.    Mr. Liu.

10:17   13          Q.    163.    Okay.    So you've been in communication with

10:17   14   him?

10:17   15          A.    No, we have -- you know, we've asked people to

10:17   16   look for him because his -- I think his factory shut down.

10:17   17          Q.    Mm-hmm.

10:17   18          A.    So...

10:17   19          Q.    Since we're here, 960 pieces.            Does that sound

10:17   20   right?      What we talked about earlier.

10:17   21          A.    Well, if it's on the invoice, that's what we got.

10:17   22          Q.    The date is October 9th, 2010.            It's a little

10:17   23   fuzzy.      Does that sound right?

10:17   24          A.    I can't read it.

10:17   25          Q.    Yeah.    It's tough to read.



                                                     61

                                          MIA KAMINSKI, VOLUME I
  Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 8 of 13 Page ID
                                    #:3052

10:19    1             MR. PEARCE:     Q.   Does this design have any

10:19    2   elastic straps on it?

10:19    3        A.   It does, yeah.

10:19    4        Q.   It does.   Where are they?

10:19    5        A.   Well, this one doesn't show them because it's

10:19    6   just a mold.    It's not a final product.

10:19    7        Q.   Okay.   Where would they appear?         Would it be here

10:19    8   on the sides?

10:19    9        A.   Yeah, in those little slots.           Just like on the

10:19   10   other one with the slots.

10:19   11        Q.   Okay.   Well, does it only go one way?         It

10:19   12   wouldn't go both ways?

10:19   13        A.   I think that one -- I don't know.          Let me see.

10:19   14   Can you turn it around to the other side?           I forget what

10:19   15   the other side looks like.

10:19   16             Yeah, I think it's just one way on that one.

10:19   17        Q.   Yeah.   Okay.

10:19   18        A.   I don't know.     I'd have to see the mold.         I have

10:19   19   to pull it out.

10:19   20        Q.   Okay.   So how have you been communicating with

10:20   21   Mr. Liu or people who are trying to reach him?

10:20   22        A.   I WhatsApp someone that I think might know where

10:20   23   he is, and they're trying to get him to come talk to us.

10:20   24   They know this is a big issue.

10:20   25        Q.   Do you use an iPhone, Mia?



                                               63

                                     MIA KAMINSKI, VOLUME I
  Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 9 of 13 Page ID
                                    #:3053

10:20    1        A.     No.   I usually talk to anyone in a foreign

10:20    2   country by WhatsApp.

10:20    3        Q.     Understood.    Are you using an iPhone to

10:20    4   communicate via WhatsApp?

10:20    5        A.     No.   I usually use it on my computer.

10:20    6        Q.     Okay.   Are you familiar with screen capture

10:20    7   software available for computers?

10:20    8        A.     It's so weird.     It's not working on my computer.

10:20    9   I tried to do it the other day to give something to

10:20   10   someone, and it doesn't hold the screen.           It's bizarre.

10:20   11   So I can't get it to work.         Do you recommend one?

10:20   12        Q.     I have several that I've used.         I think your

10:20   13   attorney probably could recommend one as well.

10:20   14        A.     Okay.

10:20   15        Q.     All right.    So that date is October 2010.      Let's

10:21   16   look at the rest of this exhibit.          Do you see the date on

10:21   17   this one?     It's very fuzzy.

10:21   18        A.     Yeah, it's old.

10:21   19        Q.     Is this the same design as the one in the first

10:21   20   page or a different design?

10:21   21        A.     I think those are different designs, aren't they?

10:21   22   Let me see.

10:21   23        Q.     That's probably the best picture.

10:21   24        A.     There's a whole bunch of different designs done.

10:21   25   We don't just do one.



                                                 64

                                       MIA KAMINSKI, VOLUME I
 Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 10 of 13 Page ID
                                    #:3054

10:31    1        Q.   Mm-hmm.

10:31    2        A.   So it's difficult to accumulate and to track.         We

10:31    3   don't have a report that we use.

10:31    4        Q.   Did you track advertising spend from 2011, the

10:31    5   introduction of the product, until 2020 in any way?

10:31    6        A.   Well, we went to trade shows, and, you know,

10:31    7   those costs are marketing and advertising.         So those are

10:31    8   hard costs, but, you know, it covers all of our products

10:31    9   when we go.   We don't just take one item.        We're not a one

10:31   10   item company.

10:31   11        Q.   Right.    But do you track that?       Do you have

10:31   12   records of that spend, or where it was spent, or anything

10:31   13   like that?

10:31   14        A.   We didn't really track it.        In our heads, I

10:31   15   guess.

10:31   16        Q.   Okay.    Let's mark this Exhibit --

10:32   17             MR. TAMSUT:    1010.

10:32   18             MR. PEARCE:    1010.

10:32   19             (Defendant's Exhibit 1010 was marked for

10:32   20             identification.)

10:32   21             MR. PEARCE:    Q.    Do you recognize this, Mia?

10:32   22        A.   I can't even see it.

10:32   23        Q.   I know.    It's small to me as well.      I'll try to

10:32   24   make it bigger for you.       Let me tell you what I think it

10:32   25   is, and you tell me if I'm right.        I think this is the



                                               71

                                     MIA KAMINSKI, VOLUME I
 Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 11 of 13 Page ID
                                    #:3055

10:47    1   really actively monitor the market.          Is that -- for one

10:47    2   product.    Is that fair, or is that not fair?

10:47    3              MR. RICHARDSON:     Objection.     Misstates witness

10:47    4   testimony.

10:47    5              THE WITNESS:     We have a lot of products.       We

10:47    6   don't have too many.      But when you're a one product

10:48    7   company like The Ridge was, just like when I was a one

10:48    8   product company with just the Tonytail, it's really easy

10:48    9   to look out for just one product, and to market it, and to

10:48   10   get it out there, and show the world.             It's really simple.

10:48   11              But once you grow your company to, you know, 800

10:48   12   to a thousand SKUs, and you all of a sudden get, you know,

10:48   13   hurt by a pandemic, and you have hardly anybody helping

10:48   14   you, and you have two children to boot, at home schooling

10:48   15   because the teachers are on strike from COVID, it makes it

10:48   16   really difficult for any person to monitor all those

10:48   17   products with no help.

10:48   18              MR. PEARCE:    Q.   When did you become aware that

10:48   19   someone was knocking off your product?

10:48   20        A.    Are you referring to the Smart Wallet or the

10:48   21   Smart Money Clip II?

10:48   22        Q.    Smart Money Clip II.

10:48   23        A.    We -- some friends told me -- I forget who -- in

10:49   24   passing that -- "Did you see that company that's knocked

10:49   25   off your product?    I thought it was yours, and it's not."



                                                83

                                      MIA KAMINSKI, VOLUME I
 Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 12 of 13 Page ID
                                    #:3056

10:49    1               And that inspired me to go look and search on

10:49    2   Amazon.     And then the factories in China to see who is

10:49    3   making them, and there's just hundreds of factories making

10:49    4   it.

10:49    5         Q.    Right.    But when did you become aware that

10:49    6   someone -- anyone was knocking off your product?

10:49    7         A.    When my friends -- a couple people and then there

10:49    8   was an e-mail from a customer told us.            It must have been

10:49    9   -- I think you asked me this in my last deposition a few

10:49   10   times.     I thought it was August or October.         September,

10:49   11   October, November of 2019.

10:49   12         Q.    Okay.    So before that, you were unaware of any of

10:49   13   this?

10:49   14         A.    Unfortunately, I was.

10:49   15         Q.    Oh, I do have a question, Mia.         So I

10:50   16   understand -- well, I understand you filed a copyright

10:50   17   application to register your design -- and we talked about

10:50   18   it in our last deposition -- listing 2019 as the

10:51   19   publication date.       I was wondering what the status of that

10:51   20   application is.       Has it been approved?       Has it been

10:51   21   refused?

10:51   22         A.    I don't know.

10:51   23         Q.    Okay.

10:51   24               MR. RICHARDSON:    We've been going for almost two

10:51   25   hours.     Do you want to take a quick break?



                                                84

                                      MIA KAMINSKI, VOLUME I
Case 2:20-cv-04556-AB-JC Document 102-14 Filed 03/19/21 Page 13 of 13 Page ID
                                   #:3057

    1              Before completion of the deposition, review of

    2   the transcript [XX] was [        ] was not requested.      If

    3   requested, any changes made by the deponent (and provided

    4   to the reporter) during the period allowed, are appended

    5   hereto. (Fed. R. Civ. P. 30(e)).

    6

    7

    8   Dated:    February 19, 2021

    9

   10

   11

   12                               ___________________________________
                                    Angela Pourtabib, CSR 13714, RPR
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25



                                           128

                                 MIA KAMINSKI, VOLUME I
